Exhibit 10.11

FOREST CITY REALTY TRUST, INC.
1994 STOCK PLAN
(Effective as of December 31, 2015)
1.    PURPOSE
Forest City Enterprises, Inc. established the Forest City Enterprises, Inc. 1994
Stock Plan for the purpose of enhancing the attraction, retention and motivation
of nonemployee directors and certain officers, executives and other employees by
awarding such employees and nonemployee directors the opportunity to receive
Option Rights, Restricted Shares, Restricted Stock Units, Appreciation Rights
and Performance Shares. The Plan is also intended to foster within these
employees and nonemployee directors an identification with ownership and
shareholder interests. The Plan was amended and restated as of March 14, 2013
and further amended effective as of December 17, 2013.
Pursuant to the Assignment and Assumption Agreement by and between Forest City
Enterprises, Inc. and Forest City Realty Trust, Inc. (the “Company”) dated as of
December 31, 2015 (the “Assignment Agreement”), Forest City Enterprises, Inc.
assigned to the Company sponsorship of the Plan and the Company assumed
sponsorship of the Plan, amended and restated as set forth herein, effective as
of the Effective Time (as defined below). Under the Assignment Agreement, the
Company has agreed to pay, perform, and discharge, on and after the Effective
Time, any and all obligations of Forest City Enterprises, Inc. under the Plan
and each outstanding award granted under the Plan, including, but not limited
to, the obligation to deliver Shares (as defined below), in accordance with the
terms of the Plan and the applicable award agreement. Effective as of the
Effective Time for purposes of the Plan, each reference to Forest City
Enterprises, Inc. or its predecessors in any such award agreement with respect
to an outstanding award shall be deemed to be a reference to the Company, each
reference to the Board of Directors (or Board) or the Compensation Committee (or
Committee) of Forest City Enterprises, Inc. in any such award agreement shall be
deemed to be a reference to the Board of Directors or the Compensation Committee
of the Company, and each reference to shares of Forest City Enterprises, Inc.’s
Class A Common Stock in any such award agreement shall be deemed to be a
reference to shares of the Company’s Class A Common Stock, as applicable, in
each case except where the context clearly dictates otherwise.
2.    DEFINITIONS
Unless the context of the applicable section clearly indicates otherwise, the
terms below, when used within the Plan, shall have the meaning set forth in this
Section 2.
A.
APPRECIATION RIGHT means a right granted pursuant to Section 9 of the Plan,
including a Free-standing Appreciation Right and a Tandem Appreciation Right.

B.
BASE PRICE means the price to be used as the basis for determining the Spread
upon the exercise of a Free-standing Appreciation Right.


1



--------------------------------------------------------------------------------


C.
BOARD OF DIRECTORS or BOARD means the Board of Directors of the Company.

D.
CHANGE OF CONTROL means if at any time any of the following events has occurred:

(1)
the Company merges itself, or is merged or consolidated with, another
corporation and as a result of such merger or consolidation less than 51% of the
voting power of the then-outstanding voting securities of the surviving
corporation immediately after such transaction are directly or indirectly
beneficially owned in the aggregate by the former shareholders of the Company
immediately prior to such transaction;

(2)
all or substantially all the assets accounted for on the Consolidated Balance
Sheet of the Company are sold or transferred to one or more corporations or
persons, and as a result of such sale or transfer less than 51% of the voting
power of the then-outstanding voting securities of such corporation or person
immediately after such sale or transfer is directly or indirectly beneficially
held in the aggregate by the former shareholders of the Company immediately
prior to such transaction or series of transactions;

(3)
a person, within the meaning of Section 3(a)(9) or 13(d)(13) (as in effect on
the date of the award) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), becomes the beneficial owner (as defined in Rule 13d-3 of the
Securities and Exchange Commission pursuant to the Exchange Act) of (a) 15% or
more but less than 35% of the voting power of the then-outstanding voting
securities of the Company without prior approval of the Company’s Board, or (b)
35% or more of the voting power of the then-outstanding voting securities of the
Company; provided, however, that the foregoing does not apply to any such
acquisition that is made by (i) any Subsidiary of the Company (ii) any employee
benefit plan of the Company or any Subsidiary or (iii) any person or group of
which employees of the Company or of any Subsidiary control a greater than 25%
interest unless the Board determines that such person or group is making a
“hostile acquisition”; or

(4)
a majority of the members of the Board are not Continuing Directors, where a
“Continuing Director” is any member of the Board who (x) was a member of the
Board of Directors of Forest City Enterprises, Inc. immediately prior to the
Effective Date or (y) was nominated for election or elected to such Board with
the affirmative vote of a majority of the Continuing Directors who were members
of such Board at the time of such nomination or election.

E.
CODE means the Internal Revenue Code of 1986, as amended from time to time.




2



--------------------------------------------------------------------------------


F.
COMPANY means Forest City Realty Trust, Inc.

G.
COMPENSATION COMMITTEE or COMMITTEE means the Compensation Committee of the
Board of Directors, as described in Section 3-A of the Plan.

H.
COVERED EMPLOYEE means a Grantee who is, or is determined by the Committee to be
likely to become, a “covered employee” within the meaning of Section 162(m) of
the Code.

I.
DATE OF GRANT means the date specified by the Committee on which a grant of
Option Rights or Stock Appreciation Rights or a grant or sale of Restricted
Shares, Restricted Stock Units or Performance Shares shall become effective,
which shall not be earlier than the date on which the Committee takes action
with respect thereto.

J.
DEFERRAL PERIOD means the period of time during which Restricted Stock Units are
subject to deferral limitations under Section 8 of the Plan.

K.
EFFECTIVE DATE means December 31, 2015.

L.
EFFECTIVE TIME means 11:59 p.m. on the Effective Date.

M.
FREE-STANDING APPRECIATION RIGHT means an Appreciation Right granted pursuant to
Section 9 of the Plan that is not granted in tandem with an Option Right or
similar right.

N.
GRANTEE means an employee of the Company or a Subsidiary or a Nonemployee
Director to whom an Option Right, Appreciation Right, or an award of Restricted
Shares, Restricted Stock Units or Performance Shares has been granted under the
Plan.

O.
INCENTIVE STOCK OPTIONS means Option Rights that are intended to qualify as
“Incentive Stock Options” under Section 422 of the Code or any successor
provision.

P.
MANAGEMENT OBJECTIVES means the measurable performance objective or objectives
established pursuant to the Plan for Grantees who have received grants of
Performance Shares or, when so determined by the Committee, received grants of
Option Rights, Restricted Shares, Restricted Stock Units or Appreciation Rights
pursuant to the Plan. Management Objectives may be described in terms of
Company-wide objectives or objectives that are related to the performance of the
individual Grantee or of the Subsidiary, division, department, region or
function within the Company or Subsidiary in which the Grantee is employed. The
Management Objectives may be made relative to the performance of other
companies. The Management Objectives applicable to any Qualified
Performance-Based Award to a Covered Employee shall be based on specified levels
of or growth in or relative to peer company performance in one or more of the
following criteria:


3



--------------------------------------------------------------------------------


(1)
Assets (e.g., net asset value);

(2)
Capital (e.g., working capital);

(3)
Cash Flow (e.g., EBDT [earnings before depreciation, amortization and deferred
taxes], operating cash flow, total cash flow, cash flow in excess of cost of
capital, residual cash flow, cash flow return on investment or FFO [funds from
operations]);

(4)
Liquidity measures (e.g., available cash and credit, total debt ratio,
debt-to-EBDT ratio or net operating income-to-debt ratio);

(5)
Margins (e.g., profits divided by revenues, operating margins, gross margins or
material margins divided by revenues);

(6)
Productivity (e.g., productivity improvement);

(7)
Profits (e.g., net income, operating income, EBT [earnings before taxes], EBIT
[earnings before interest and taxes], EBDT, FFO, residual or economic earnings,
earnings or EBDT per share - these profitability criteria could be measured
subject to GAAP definitions);

(8)
Sales or expenses (e.g., revenue growth, reduction in expenses, sales and
administrative costs divided by sales or sales and administrative costs divided
by profits); and

(9)
Stock price (e.g., stock price appreciation or total shareholder return).

In addition to the returns and ratios mentioned above, the management objectives
may be based on any other ratios or returns using the criteria mentioned above,
including: economic value added; net asset ratio; debt-to-capital ratio; working
capital divided by sales; and profits or cash flow returns on assets, designated
assets, invested capital, net capital employed or equity (including return on
net assets, return on capital or invested capital, or total return, meaning
change in net asset value plus or minus net cash flow).
If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which we conduct
our business, or other events or circumstances render the Management Objectives
unsuitable, the Committee may in its discretion modify such Management
Objectives or the related minimum acceptable level of achievement, in whole or
in part, as the Committee deems appropriate and equitable, except in the case of
a Qualified Performance-Based Award where such action would result in the loss
of the otherwise available exemption under Section 162(m) of the Code. In such
case, the Committee shall not make any modification of the Management Objectives
or minimum acceptable level of achievement.

4



--------------------------------------------------------------------------------


Q.
MARKET VALUE PER SHARE means the fair market value of the Shares as determined
by the Committee from time to time.

R.
NONEMPLOYEE DIRECTOR means a member of the Board who is not an employee of the
Company or any Subsidiary.

S.
NONQUALIFIED STOCK OPTIONS means options which do not qualify as Incentive Stock
Options within the meaning of Section 422(b) of the Code or any successor
provision.

T.
OPTION PRICE means the purchase price payable upon the exercise of an Option
Right.

U.
OPTION RIGHT means an option to purchase a Share or Shares upon exercise of an
option granted pursuant to Section 6 of the Plan.

V.
PERFORMANCE PERIOD means, in respect of a Performance Share, a period of time
established pursuant to Section 10 of the Plan within which the Management
Objectives relating to such Performance Share are to be achieved.

W.
PERFORMANCE SHARE means a bookkeeping entry that records the equivalent of one
Common Share awarded pursuant to Section 10 of the Plan.

X.
PLAN means this Forest City Realty Trust, Inc. 1994 Stock Plan and, for periods
prior to the Effective Time, the Forest City Enterprises, Inc. 1994 Stock Plan.

Y.
QUALIFIED PERFORMANCE-BASED AWARD means any award or portion of an award that is
intended to satisfy the requirements for “qualified performance-based
compensation” under Section 162(m) of the Code.

Z.
RESTRICTED SHARES means Shares granted or sold pursuant to Section 7 of the Plan
as to which neither the substantial risk of forfeiture nor the prohibition on
transfers referred to in such Section 7 has expired.

AA.
RESTRICTED STOCK UNIT means a bookkeeping entry reflecting an award made
pursuant to Section 8 of the Plan of the right to receive Shares or cash at the
end of a specified Deferral Period.

BB.
RETIREMENT means termination of employment with the Company or a Subsidiary at
age 65 or older and after five or more years of continuous employment with the
Company or a Subsidiary (including employment with Forest City Enterprises, Inc.
and its subsidiaries prior to the Effective Time). Approved absence or leave
from the Company or a Subsidiary shall not be considered an interruption of
employment for purposes of the Plan.

CC.
RULE 16b-3 means Rule 16b-3 of the Securities and Exchange Commission (or any
successor rule to the same effect), as in effect from time to time.


5



--------------------------------------------------------------------------------


DD.
SHARES means shares of the Company’s Class A Common Stock, $0.01 par value.

EE.
SPREAD means, in the case of an Option Right, the excess of the Market Value per
Share of the Shares on the date when Option Rights are surrendered in payment of
the Option Price of other Option Rights, over the Option Price provided for in
the surrendered Option Right, in the case of a Free-standing Appreciation Right,
the amount by which the Market Value per Share on the date when any such right
is exercised exceeds the Base Price specified in such right or, in the case of a
Tandem Appreciation Right, the amount by which the Market Value per Share on the
date when any such right is exercised exceeds the Option Price specified in the
related Option Right.

FF.
SUBSIDIARY means a corporation, company or other entity (i) more than 50 percent
of whose outstanding shares or securities (representing the right to vote for
the election of directors or other managing authority) are, or (ii) which does
not have outstanding shares or securities (as may be the case in a partnership,
joint venture or unincorporated association), but more than 50 percent of whose
ownership interest representing the right generally to make decisions for such
other entity is, now or hereafter, owned or controlled, directly or indirectly,
by the Company, except that for purposes of determining whether an Option Right
may qualify as an Incentive Stock Option, “Subsidiary” means any corporation
(other than the Company) in an unbroken chain of corporations beginning with the
employer corporation, in which chain each of the corporations other than the
last corporation in the chain owns stock possessing 50 percent or more of the
total combined voting power represented by all classes of stock in one of the
other corporations in such chain.

GG.
TANDEM APPRECIATION RIGHT means an Appreciation Right granted pursuant to
Section 9 of the Plan that is granted in tandem with an Option Right.

HH.
Wherever used herein, unless indicated otherwise, words in the masculine form
shall be deemed to refer to females as well as to males.

3.    ADMINISTRATION
A.
COMPENSATION COMMITTEE

The Plan shall be administered by the Compensation Committee. The Committee
shall be composed of not less than three members of the Board, each of whom
shall (i) meet all applicable independence requirements of the New York Stock
Exchange, or if the Shares are not traded on the New York Stock Exchange, the
principal national securities exchange on which the Shares are traded, (ii) be a
“nonemployee director” within the meaning of Rule 16b-3 and (iii) be an “outside
director” within the meaning of Section 162(m) of the Code. A majority of the
Committee shall constitute a quorum, and the acts of the members of the
Committee who are present at any meeting thereof at which a quorum is present,
or acts unanimously approved by the members of the Committee in writing, shall
be the acts of the Committee.

6



--------------------------------------------------------------------------------


B.
DETERMINATIONS

Within the limits of the provisions of the Plan, the Committee shall have the
plenary authority to determine (i) the employees to whom awards hereunder shall
be granted, (ii) the number of shares subject to each award under the Plan;
provided that, if the award is an Incentive Stock Option, the aggregate fair
market value of the shares (as determined at the time the option is granted)
which become exercisable in any calendar year for any employee shall not exceed
$100,000, (iii) the form (Incentive Stock Options, Nonqualified Stock Options,
Restricted Shares, Restricted Stock Units, Appreciation Rights or Performance
Shares) and amount of each award granted, (iv) the provisions of each agreement
relating to an award under the Plan, and (v) the limitations, restrictions and
conditions applicable to any such award. In making such awards the Committee
shall take into consideration the performance of each eligible employee and
Nonemployee Director. The determinations of the Committee on all matters
regarding the Plan shall be final and conclusive.
C.
INTERPRETATION

Subject to the provisions of the Plan, the Committee may interpret the Plan, and
prescribe, amend and rescind rules and regulations relating to it. The
interpretation of any provision of the Plan by the Committee shall be final and
conclusive.
4.    ELIGIBILITY
All awards under the Plan may be granted under the Plan to employees of the
Company or any Subsidiary and Nonemployee Directors, as determined by the
Committee, based upon the Committee’s evaluation of employees’ and Nonemployee
Directors’ duties and their overall performance including current and potential
contributions to the Company’s success. Generally, the group of eligible
employees includes officers, senior executives, directors who are also
employees, and any other members of the Company’s management team or other
employees deemed appropriate by the Committee. All determinations by the
Committee as to the identity of persons eligible to be granted awards hereunder
shall be conclusive.
5.    SHARE AWARDS UNDER THE PLAN
A.
FORM

Awards under the Plan shall be granted in the form of Incentive Stock Options,
Nonqualified Stock Options, Restricted Shares, Restricted Stock Units,
Appreciation Rights or Performance Shares as herein defined in Section 2.
B.
SHARES SUBJECT TO THE PLAN

(i)
The aggregate number of Shares that may be issued or transferred (a) upon the
exercise of Option Rights or Appreciation Rights, (b) as Restricted Shares


7



--------------------------------------------------------------------------------


(and released from all substantial risks of forfeiture), (c) upon the vesting of
Restricted Stock Units or (d) in payment of Performance Shares that have been
earned under the Plan during the term of the Plan may not exceed 21,750,000
Shares (plus any Shares relating to awards that expire or are forfeited or
cancelled), subject to adjustments described in Section 12-A. Such Shares may be
Shares of original issuance or treasury shares or a combination of the
foregoing.
(ii)
Shares covered by an award granted under the Plan shall not be counted as used
unless and until they are actually issued and delivered to a Grantee. Without
limiting the generality of the foregoing, if any portion of the benefit provided
by an award granted under the Plan is paid in cash, the Shares that were covered
by that award will, to the extent settled in cash, be available for issue or
transfer hereunder. Notwithstanding anything to the contrary contained in the
foregoing provisions of this Section 5-B: (a) Shares tendered in payment of the
Option Price of an Option Right shall not be added to the aggregate plan limit
described above; (b) Shares withheld by the Company to satisfy tax withholding
obligations shall not be added to the aggregate plan limit described above; (c)
Shares that are repurchased by the Company with Option Right proceeds shall not
be added to the aggregate plan limit described above; and (d) all Shares covered
by an Appreciation Right, to the extent that it is exercised and settled in
Shares, shall be considered issued or transferred pursuant to the Plan.

(iii)
Notwithstanding anything in this Section 5-B, or elsewhere in this Plan, to the
contrary and subject to adjustment as provided in Section 12-A of this Plan:

(a)
The aggregate number of Shares actually issued or transferred by the Company
upon the exercise of Incentive Stock Options will not exceed 21,750,000 Shares.

(b)
No Grantee will be granted Option Rights or Free-standing Appreciation Rights,
in the aggregate, for more than 500,000 Shares during any calendar year.

(c)
No Grantee will be granted Qualified Performance-Based Awards of Restricted
Shares, Restricted Stock Units or Performance Shares in the aggregate, for more
than 500,000 Shares in any calendar year.

(d)
Notwithstanding any other provision of the Plan to the contrary, the aggregate
grant date fair value (computed as of the Date of Grant in accordance with
applicable financial accounting rules) of all awards granted to any single
Nonemployee Director during any single calendar year shall not exceed $250,000.


8



--------------------------------------------------------------------------------


(iv)
For purposes of clarity, any shares of Forest City Enterprises, Inc. Class A
Common Stock issued or transferred prior to the Effective Time pursuant to
awards granted by Forest City Enterprises, Inc. under the Plan shall be treated
as Shares issued or transferred under the Plan for purposes of the limitations
of this Section 5-B.

6.    OPTION RIGHTS
The Committee may, from time to time and upon such terms and conditions as it
may determine, authorize the granting to eligible employees or Nonemployee
Directors of options to purchase Shares. Each such grant may utilize any or all
of the authorizations, and shall be subject to all of the requirements,
contained in the following provisions:
A.
Each grant shall specify the number of Shares to which it pertains subject to
the limitations set forth in Section 5-B of the Plan.

B.
Each grant shall specify an Option Price per Share, which may not be less than
the Market Value per Share on the Date of Grant.

C.
Each grant shall specify whether the Option Price shall be payable (i) in cash
or by check acceptable to the Company, (ii) by the actual or constructive
transfer to the Company of nonforfeitable, unrestricted Shares owned by the
Grantee (or other lawful consideration) having a value at the time of exercise
equal to the total Option Price, or (iii) by a combination of such methods of
payment.

D.
To the extent permitted by law, any grant may provide for deferred payment of
the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the Shares to which such exercise
relates.

E.
Successive grants may be made to the same Grantee whether or not any Option
Rights previously granted to such Grantee remain unexercised.

F.
Each grant shall specify the period or periods of continuous service by the
Grantee with the Company or any Subsidiary which is necessary before the Option
Rights or installments thereof will become exercisable and may provide for the
earlier exercise of such Option Rights in the event of Retirement, death or
disability, a Change of Control or other similar transaction or event. Unless
otherwise determined by the Committee at the Date of Grant, the Option Rights
shall immediately become exercisable upon the Retirement of the Grantee and
shall remain exercisable until 10 years from the Date of Grant.

G.
Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such Option Rights.

H.
Option Rights grants under the Plan may be (i) options, including Incentive
Stock Options, that are intended to qualify under particular provisions of the
Code, (ii)


9



--------------------------------------------------------------------------------


Nonqualified Stock Options that are not intended to so qualify, or (iii)
combinations of the foregoing. Incentive Stock Options may be granted only to
Grantees who, as of the Date of Grant, are officers or other key employees of
the Company or any Subsidiary.
I.
No Option Right shall be exercisable more than 10 years from the Date of Grant.

J.
Each grant of Option Rights shall be evidenced by an agreement, which shall
contain such terms and provisions, consistent with the Plan, as the Committee
may approve.

K.
Notwithstanding any other provision of this Plan, in no event may any Option
Right provide for the payment of dividend equivalents.

L.
Notwithstanding any other provision of the Plan or any award agreement to the
contrary, to the extent that any Option Right that was intended to qualify as an
Incentive Stock Option fails for any reason to so qualify, then such Option
Right shall be treated as a Nonqualified Stock Option.

7.    RESTRICTED SHARES
The Committee may also authorize the grant or sale to eligible employees or
Nonemployee Directors of Restricted Shares. Each such grant or sale may utilize
any or all of the authorizations, and shall be subject to all of the
requirements, contained in the following provisions:
A.
Each such grant or sale shall constitute an immediate transfer of the ownership
of Shares to the Grantee in consideration of the performance of services,
entitling such Grantee to voting, dividend and other ownership rights, but
subject to the substantial risk of forfeiture and restrictions on transfer
hereinafter referred to.

B.
Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Grantee that is less than the Market Value
per Share at the Date of Grant.

C.
Each such grant or sale to an employee shall provide that the Restricted Shares
covered by such grant or sale shall be subject, except (if the Committee shall
so determine) in the event of Retirement, death or disability or a Change of
Control or other similar transaction or event, for a period of not less than
three years, as determined by the Committee at the Date of Grant (which period
may lapse on a pro-rated, graded, or cliff basis as determined by the
Committee), to a “substantial risk of forfeiture” within the meaning of Section
83 of the Code. Each such grant or sale to a Nonemployee Director shall provide
that the Restricted Shares covered by such grant or sale shall be subject,
except (if the Committee shall so determine) in the event of death or disability
or a Change of Control or other similar transaction or event, for a period of
not less than one year, as determined by the Committee at the Date of Grant
(which period may lapse on a cliff basis or, to the extent that such


10



--------------------------------------------------------------------------------


period exceeds one year, on a pro-rated or graded basis as determined by the
Committee), to a “substantial risk of forfeiture” within the meaning of Section
83 of the Code.
D.
Each such grant or sale shall provide that during the period for which such
substantial risk of forfeiture is to continue, the transferability of the
Restricted Shares shall be prohibited or restricted in the manner and to the
extent prescribed by the Committee at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee).

E.
Any grant of Restricted Shares may specify Management Objectives which, if
achieved, will result in termination or early termination of the restrictions
applicable to such shares and each such grant shall specify in respect of such
specified Management Objectives, a minimum acceptable level of achievement and
shall set forth a formula for determining the number of Restricted Shares on
which restrictions will terminate if performance is at or above the minimum
level, but falls short of full achievement of the specified Management
Objectives.

F.
Any such grant or sale of Restricted Shares may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional Restricted
Shares, which may be subject to the same restrictions as the underlying award;
provided that any dividends with respect to Restricted Shares that vest based on
the achievement of Management Objectives shall be accumulated until such award
is earned, and the dividends shall not be paid if the Management Objectives are
not satisfied.

G.
Each grant or sale of Restricted Shares shall be evidenced by an agreement that
shall contain such terms and provisions, consistent with the Plan, as the
Committee may approve. Unless otherwise directed by the Committee, all
certificates representing Restricted Shares shall be held in custody by the
Company until all restrictions thereon shall have lapsed, together with a stock
power executed by the Grantee in whose name such certificates are registered,
endorsed in blank and covering such Shares.

8.    RESTRICTED STOCK UNITS
The Committee may also authorize the granting or sale of Restricted Stock Units
to eligible employees or Nonemployee Directors. Each such grant or sale may
utilize any or all of the authorizations, and shall be subject to all of the
requirements contained in the following provisions:
A.
Each such grant or sale shall constitute the agreement by the Company to deliver
Shares or cash to the Grantee in the future in consideration of the performance
of services, but subject to the fulfillment of such conditions during the
Deferral Period as the Committee may specify.


11



--------------------------------------------------------------------------------


B.
Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Grantee that may be less than the Market
Value per Share at the Date of Grant.

C.
Each such grant or sale to an employee shall be subject, except (if the
Committee shall so determine) in the event of Retirement, death or disability or
a Change of Control or other similar transaction or event, to a Deferral Period
of not less than three years, as determined by the Committee at the Date of
Grant (which period may lapse on a pro-rated, graded, or cliff basis as
determined by the Committee). Each such grant or sale to a Nonemployee Director
shall be subject, except (if the Committee shall so determine) in the event of
death or disability or a Change of Control or other similar transaction or
event, to a Deferral Period of not less than one year, as determined by the
Committee at the Date of Grant (which period may lapse on a cliff basis or, to
the extent that such period exceeds one year, on a pro-rated or graded basis as
determined by the Committee). Unless otherwise determined by the Committee at
the Date of Grant, the Deferral Period shall immediately lapse upon the
Retirement of the Grantee.

D.
During the Deferral Period, the Grantee shall have no right to transfer any
rights under his or her award and will have no voting rights.

E.
Any grant of Restricted Stock Units may specify Management Objectives which, if
achieved, will result in termination or early termination of the Deferral Period
applicable to such Restricted Stock Units and each such grant shall specify in
respect of such specified Management Objectives, a minimum acceptable level of
achievement and shall set forth a formula for determining the number of
Restricted Stock Units payable upon termination of the Deferral Period if
performance is at or above the minimum level, but falls short of full
achievement of the specified Management Objectives.

F.
Each grant or sale of Restricted Stock Units will specify the time and manner of
payment of the Restricted Stock Units that have been earned. Any grant or sale
may specify that the amount payable with respect thereto may be paid by the
Company in cash, in Shares or in any combination thereof and may either grant to
the Grantee or retain in the Committee the right to elect among those
alternatives.

G.
Each grant or sale of Restricted Stock Units shall be evidenced by an agreement
containing such terms and provisions, consistent with the Plan, as the Committee
may approve.

H.
Each grant or sale of Restricted Stock Units may provide the Grantee with
dividend equivalents, on either a current or deferred or contingent basis, and
either in cash or in additional Shares, as determined by the Committee in its
sole discretion and set forth in the related award agreement; provided that
dividend equivalents with respect to Restricted Stock Units that vest based on
the achievement of Management


12



--------------------------------------------------------------------------------


Objectives shall be accumulated until such award is earned, and the dividend
equivalents shall not be paid if the Management Objectives are not satisfied.
9.    APPRECIATION RIGHTS
The Committee may also authorize grants to Grantees of Appreciation Rights. An
Appreciation Right shall be a right of the Grantee to receive from the Company
an amount, which shall be determined by the Committee and shall be expressed as
a percentage (not exceeding 100 percent) of the Spread at the time of the
exercise of such right, upon such terms and conditions as the Committee may
determine in accordance with the following provisions:
A.
Any grant may specify that the amount payable upon the exercise of an
Appreciation Right may be paid by the Company in cash, Shares or any combination
thereof and may either grant to the Grantee or reserve to the Committee the
right to elect among those alternatives.

B.
Any grant may specify that the amount payable upon the exercise of an
Appreciation Right shall not exceed a maximum specified by the Committee on the
Date of Grant.

C.
Any grant may specify (i) a waiting period or periods before Appreciation Rights
shall become exercisable and (ii) permissible dates or periods on or during
which Appreciation Rights shall be exercisable.

D.
Any grant may specify that an Appreciation Right may be exercised only in the
event of Retirement, death or disability of the Grantee or a Change of Control
of the Company or other similar transaction or event.

E.
Each grant shall be evidenced by an agreement, which shall describe the subject
Appreciation Rights, identify any related Option Rights, state that the
Appreciation Rights are subject to all of the terms and conditions of this Plan
and contain such other terms and provisions as the Committee may determine
consistent with this Plan.

F.
Any grant of Appreciation Rights may specify Management Objectives that must be
achieved as a condition of the exercise of such rights.

G.
Regarding Tandem Appreciation Rights only: Each grant shall provide that a
Tandem Appreciation Right may be exercised only (i) at a time when the related
Option Right (or any similar right granted under any other plan of the Company)
is also exercisable and the Spread is positive and (ii) by surrender of the
related Option Right (or such other right) for cancellation.

H.
Notwithstanding any other provision of this Plan, in no event may any
Appreciation Right provide for the payment of dividend equivalents.

I.
Regarding Free-standing Appreciation Rights only:


13



--------------------------------------------------------------------------------


(i)
Each grant shall specify in respect of each Free-standing Appreciation Right a
Base Price per Common Share, which shall be equal to or greater than the Market
Value per Share on the Date of Grant.

(ii)
Successive grants may be made to the same Grantee regardless of whether any
Free-standing Appreciation Rights previously granted to such Grantee remain
unexercised.

(iii)
Each grant shall specify the period or periods of continuous employment of the
Grantee by the Company or any Subsidiary that are necessary before the
Free-standing Appreciation Rights or installments thereof shall become
exercisable, and any grant may provide for the earlier exercise of such rights
in the event of Retirement, death or disability of the Grantee or a change in
control of the Company or other similar transaction or event. Unless otherwise
determined by the Committee at the Date of Grant, the Free-standing Appreciation
Rights shall immediately become exercisable upon the Retirement of the Grantee
and shall remain exercisable until 10 years from the Date of Grant.

(iv)
No Free-standing Appreciation Right granted under this Plan may be exercised
more than 10 years from the Date of Grant.

10.    PERFORMANCE SHARES
The Committee may also authorize the granting of Performance Shares that will
become payable to a Grantee upon achievement of specified Management Objectives
during the Performance Period. Each such grant may utilize any or all of the
authorizations, and shall be subject to all of the requirements, contained in
the following provisions:
A.
Each grant will specify the number of Performance Shares to which it pertains,
which number may be subject to adjustment to reflect changes in compensation or
other factors; provided, however, that no such adjustment will be made in the
case of a Qualified Performance-Based Award where such action would result in
the loss of the otherwise available exemption of the award under Section 162(m)
of the Code.

B.
The Performance Period with respect to each Performance Share will be such
period of time (not less than one year), as will be determined by the Committee
at the time of grant which may be subject to earlier lapse or other modification
in the event of the Retirement, death or disability of a Grantee, or a Change of
Control of the Company or other similar transaction or event.

C.
Any grant of Performance Shares will specify Management Objectives which, if
achieved, will result in payment or early payment of the award, and each grant
may specify in respect of such Management Objectives a minimum acceptable level
of achievement and may set forth a formula for determining the number of
Performance Shares that will be earned if performance is at or above the minimum
or threshold


14



--------------------------------------------------------------------------------


level or levels, or is at or above the target level or levels, but falls short
of maximum achievement of the specified Management Objectives. The grant of
Performance Shares will specify that, before the Performance Shares will be
earned and paid, the Committee must certify that the Management Objectives have
been satisfied.
D.
Each grant will specify the time and manner of payment of Performance Shares
that have been earned. Each grant will specify that the amount payable with
respect thereto may be paid by the Company in cash, in Shares or in any
combination thereof and may either grant to the Grantee or retain in the
Committee the right to elect among those alternatives.

E.
Any grant of Performance Shares may specify that the amount payable or the
number of Shares issued with respect thereto may not exceed maximums specified
by the Committee at the Date of Grant.

F.
Each grant of Performance Shares will be evidenced by an agreement and will
contain such other terms and provisions, consistent with this Plan, as the
Committee may approve.

G.
Each grant Performance Shares may provide the Grantee with dividend equivalents,
either in cash or in additional Shares, as determined by the Committee in its
sole discretion and set forth in the related award agreement; provided that any
such dividend equivalents shall be accumulated until the Performance Shares are
earned, and the dividend equivalents shall not be paid if the Management
Objectives are not satisfied.

11.    DURATION
No awards may be granted under this Plan after March 13, 2023, but all grants
made on or prior to such date shall continue in effect thereafter subject to the
terms of the Plan.
12.    MISCELLANEOUS
A.
ADJUSTMENTS IN THE EVENT OF CHANGE IN COMMON STOCK

The Committee shall make or provide for such adjustments in the numbers of
Shares covered by outstanding Option Rights, Restricted Shares, Restricted Stock
Units, Appreciation Rights or Performance Shares granted hereunder, in the price
per share applicable to such Option Rights and Appreciation Rights and in the
kind of shares covered thereby, as the Committee, in its sole discretion,
exercised in good faith, may determine is equitably required to prevent dilution
or enlargement of the rights of Grantees that otherwise would result from (i)
any stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Company, or (ii) any merger,
consolidation, spin-off, split-off, spin-out, split-up, reorganization, partial
or complete liquidation or other distribution of assets, issuance of rights or
warrants to purchase securities, or (iii) any other corporate transaction

15



--------------------------------------------------------------------------------


or event having an effect similar to any of the foregoing. With respect to each
adjustment contemplated by the foregoing sentence, no such adjustment shall be
made to the extent that such adjustment would cause an award to violate the
provisions of Section 409A of the Code. Moreover, in the event of any such
transaction or event, the Committee, in its discretion, may provide in
substitution for any or all outstanding awards under the Plan such alternative
consideration as it, in good faith, may determine to be equitable in the
circumstances and may require in connection therewith the surrender of all
awards so replaced in a manner that complies with Section 409A of the Code. The
Committee shall also make or provide for such adjustments in the numbers of
Shares specified in Section 5-B of the Plan as the Committee in its sole
discretion, exercised in good faith, may determine is appropriate to reflect any
transaction or event described in this Section 12-A; provided, however, that any
such adjustment to the number specified in Section 5-B(iii)(a) will be made only
if and to the extent that such adjustment would not cause any Option Right
intended to qualify as an Incentive Stock Option to fail to qualify.
B.
TRANSFERABILITY

(i)
Except as provided in Section 12-B(iii) below, no Option Right, Restricted
Share, Restricted Stock Unit, Appreciation Right or Performance Share granted
under the Plan will be transferable by a Grantee other than by will or the laws
of descent and distribution. Except as otherwise determined by the Committee,
Option Rights and Appreciation Rights will be exercisable during the Grantee’s
lifetime only by him or her or by his or her guardian or legal representative.

(ii)
The Committee may specify at the Date of Grant that part or all of the Shares
that are (a) to be issued or transferred by the Company upon the exercise of
Option Rights or Appreciation Rights or upon payment under any grant of
Restricted Stock Units or Performance Shares or (b) no longer subject to the
substantial risk of forfeiture and restrictions on transfer referred to in
Section 7 of the Plan, will be subject to further restrictions on transfer.

(iii)
The Committee may determine that Option Rights (other than Incentive Stock
Options), Restricted Shares, Restricted Stock Units, Performance Shares or
Appreciation Rights may be transferable by a Grantee, without payment of
consideration therefor by the transferee, only to any one or more members of the
Grantee’s immediate family; provided, however, that (a) no such transfer shall
be effective unless reasonable prior notice thereof is delivered to the Company
and such transfer is thereafter effected in accordance with any terms and
conditions that shall have been made applicable thereto by the Company or the
Board and (b) any such transferee shall be subject to the same terms and
conditions hereunder as the Grantee. For the purposes of this Section 12-B, the
term “immediate family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law,


16



--------------------------------------------------------------------------------


father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the Grantee’s household
(other than a tenant or Grantee), a trust in which these persons have more than
fifty percent of the beneficial interest, a foundation in which these persons
(or the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than fifty percent of the voting
interests.
C.
APPLICATION OF PROCEEDS

The proceeds received by the Company from the sale of Shares under the Plan
shall be used for general corporate purposes.
D.
WITHHOLDING TAXES

Upon the issuance of any Shares or any payment made or benefit realized by a
Grantee under the Plan, the Company shall have the right to require the Grantee
to remit to the Company an amount payable in cash, money order, certified check
or cashier’s check that is sufficient to satisfy all federal, state and local
withholding tax requirements prior to the delivery of any certificate(s) for
shares of common stock or any payment or benefit.
The Committee, in its sole discretion, may permit or require the Grantee to pay
such taxes through the withholding of Shares otherwise deliverable to such
Grantee or the delivery to the Company of Shares otherwise acquired by the
Grantee. In no event, however, shall the Company accept Shares for payment of
taxes in excess of required tax withholding rates, except that, in the
discretion of the Committee, a Grantee or such other person may surrender Shares
owned by the Grantee to satisfy any tax obligations resulting from any such
transaction.
E.
RIGHT TO TERMINATE EMPLOYMENT

Nothing in the Plan or any agreement entered into pursuant to the Plan shall
confer upon any Grantee the right to continue in the employment of the Company
or any Subsidiary or service as a Nonemployee Director or affect any right which
the Company has to terminate any Grantee’s employment or other service at any
time.
F.
GOVERNING LAW

The Plan and all grants and awards and actions taken thereunder shall be
construed and its provisions enforced and administered in accordance with the
internal substantive laws of Maryland, except to the extent that such laws may
be superseded by any federal laws.
G.
AWARDS NOT TREATED AS COMPENSATION UNDER BENEFIT PLANS


17



--------------------------------------------------------------------------------


No awards under the Plan shall be considered as compensation under any employee
benefit plan of the Company, except as specifically provided in any such plan or
as otherwise determined by the Board of Directors.
H.
ELIMINATION OF FRACTIONAL SHARES

If, under any provision of the Plan or formula used to calculate award levels of
Option Rights, Restricted Shares, Restricted Stock Units, Appreciation Rights or
Performance Shares, the number so computed is not a whole number, such number of
shares shall be rounded down to the next whole number.
I.
PROHIBITION OF RE-PRICING

Except for adjustments made pursuant to Sections 12-A or 13, neither the Board
nor the Committee will, without the further approval of the shareholders of the
Company, authorize the amendment of any outstanding Option Right or Appreciation
Right to reduce the Option Price or Base Price. No Option Right or Appreciation
Right will be cancelled and replaced with an award having a lower Option Price
or Base Price, or for another award, or for cash without further approval of the
shareholders of the Company, except as provided in Sections 12-A or 13.
Furthermore, no Option Right or Appreciation Right will provide for the payment,
at the time of exercise, of a cash bonus or grant or sale of another award
without further approval of the shareholders of the Company. This Section 12-I
is intended to prohibit the re-pricing of “underwater” Option Rights or
Appreciation Rights without shareholder approval and will not be construed to
prohibit the adjustments provided for in Sections 12-A or 13.
J.
CLAWBACK POLICY

Notwithstanding any other provision of the Plan to the contrary, any award
granted hereunder shall be subject to forfeiture or repayment pursuant to the
terms of any applicable compensation recovery (or “clawback”) policy maintained
by the Company from time to time, as such policy may be amended, including, but
not limited to, any amendment adopted to comply with the Dodd-Frank Wall Street
Reform and Consumer Protection Act or any rules or regulations issued by the
Securities Exchange Commission or applicable securities exchange.
13.    CHANGE OF CONTROL
In the event of a Change of Control, the Committee, in its sole discretion, may
provide for or take such actions, if any, as it deems necessary or desirable
with respect to any award that is outstanding as of the date of the Change of
Control. Such actions may include, without limitation: (a) the acceleration of
the vesting, settlement and/or exercisability of an award; (b) the payment of a
cash amount in exchange for the cancellation of an award; (c) the cancellation
of Option Rights and/or Appreciation Rights without payment therefor if the
Market Value per Share on the date of the Change of Control does not exceed the
Option

18



--------------------------------------------------------------------------------


Price or Base Price per Share of the applicable awards; and/or (d) the issuance
of substitute awards that substantially preserve the value, rights and benefits
of any affected awards.
14.     COMPLIANCE WITH SECTION 409A OF THE CODE
A.
To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Grantees. This Plan and any grants made hereunder shall be administered in a
manner consistent with this intent. Any reference in this Plan to Section 409A
of the Code will also include any regulations or any other formal guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service.

B.
Neither a Grantee nor any of a Grantee’s creditors or beneficiaries shall have
the right to subject any deferred compensation (within the meaning of Section
409A of the Code) payable under this Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Grantee or for a Grantee’s benefit under this Plan and grants
hereunder may not be reduced by, or offset against, any amount owing by a
Grantee to the Company or any of its affiliates.

C.
If, at the time of a Grantee’s separation from service (within the meaning of
Section 409A of the Code), (i) the Grantee shall be a specified employee (within
the meaning of Section 409A of the Code and using the identification methodology
selected by the Company from time to time) and (ii) the Company shall make a
good faith determination that an amount payable hereunder constitutes deferred
compensation (within the meaning of Section 409A of the Code) the payment of
which is required to be delayed pursuant to the six-month delay rule set forth
in Section 409A of the Code in order to avoid taxes or penalties under Section
409A of the Code, then the Company shall not pay such amount on the otherwise
scheduled payment date but shall instead pay it, without interest, on the first
business day of the seventh month after such six-month period.

D.
Notwithstanding any provision of this Plan and grants hereunder to the contrary,
in light of the uncertainty with respect to the proper application of Section
409A of the Code, the Company reserves the right to make amendments to this Plan
and grants hereunder as the Company deems necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A of the Code. In any case, a
Grantee shall be solely responsible and liable for the satisfaction of all taxes
and penalties that may be imposed on a Grantee or for a Grantee’s account in
connection with this Plan and grants hereunder (including any taxes and
penalties under Section 409A of the Code), and neither the Company nor any of
its affiliates shall have any obligation to indemnify or otherwise hold a
Grantee harmless from any or all of such taxes or penalties.


19



--------------------------------------------------------------------------------


15.    EFFECTIVE DATE
A.
The Plan is amended and restated as set forth herein on the Effective Date,
effective as of the Effective Time.

B.
Except as otherwise provided herein, all awards granted prior to March 14, 2013,
shall be governed by the terms of the Plan in effect prior to such date, and all
awards granted during the period beginning on March 14, 2013, and ending prior
to approval of the Plan by the Company’s shareholders on June 13, 2013 shall be
subject to the provisions of Section 5-B of the Plan in effect immediately prior
to March 14, 2013.

16.    AMENDMENT AND TERMINATION OF THE PLAN
The Plan may be amended from time to time or suspended or terminated by the
Committee; provided, however, that any amendment that must be approved by the
shareholders of the Company in order to comply with applicable law or the rules
of the New York Stock Exchange or, if the Shares are not traded on the New York
Stock Exchange, the principal national securities exchange upon which the Shares
are traded or quoted, shall not be effective unless and until such approval has
been obtained. Without limiting the generality of the foregoing, the Committee
may amend the Plan to eliminate provisions which are no longer necessary as a
result of changes in tax or securities laws or regulations, or in the
interpretation thereof.

20

